Citation Nr: 1207680	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  98-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which increased the disability rating for the back disability at issue to 10 percent.  In a March 1998 rating decision, the RO increased the disability rating for the back disability to 20 percent.  Inasmuch as a higher rating is potentially available and as the rating was already in appellate status, the Board will consider entitlement to increased ratings for the back disorder for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).  

This matter was previously before the Board in March 2004 and January 2010, and it was remanded for further evidentiary development.  In January 2011, the Board denied the claim.  The Veteran appealed the January 2011 Board decision to the United States Court of Appeals for Veterans Claims.  In an order dated August 16, 2011, the Court granted a Joint Motion for Remand and remanded the Board's decision for compliance with its order.  

The appeal is REMANDED to the RO.


REMAND

Before addressing the merits of the issue currently on appeal, the Board again finds that additional development of the evidence is required.

The Veteran appealed the January 2011 Board decision denying a disability rating in excess of 20 percent for his service-connected lumbosacral disability.  In an August 2011 order, the Court granted a Joint Remand and remanded the Board's decision for compliance with the Joint Remand, which stated that the Board did not provide adequate reasons and bases for its finding that there was no basis on which to stage the Veteran's rating for the disability on appeal.  Additionally, in a December 2011 statement, the Veteran's attorney also argued that his back condition warrants a disability rating in excess of 20 percent.

Initially, a review of the evidence of record reveals that no VA treatment records dated after July 2010 have been associated with the claims file.  As the Veteran contends that his service-connected back disability warrants a higher rating, any recent treatment records showing treatment for the back disability are necessary to determine whether the Veteran's assertions are true.  Therefore, those records should be obtained.  VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Next, an updated VA examination is needed to determine the current nature, severity, and condition of the Veteran's service-connected back disability.  The Veteran recently submitted an August 2010 statement from his private physician, suggesting that the Veteran's low back disability has worsened.  Specifically, the August 2010 statement indicated that the Veteran presents with constant stiffness of his back with continuous muscle spasm; inability to sit or stand for prolonged periods of time; inability to lift heavy things, bend, squat, or crawl; and back pain that is very limiting.  Additionally, a November 2007 private nerve conduction and electromyography study suggested mixed sensory-motor peripheral neuropathy and left S1 radiculopathy.  Thus, the Board finds that a more recent examination would provide more accurate and current information on the condition of the Veteran's disability.  

Further, the Board notes that the Veteran was last provided a VA examination of his lumbar spine in February 2010, approximately two years ago and there is evidence of record suggesting that the Veteran's lumbosacral spine disability may have worsened since that most recent examination.  Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA medical treatment for the Veteran's service-connected lumbosacral disability from all VA medical centers dated from July 2010 to the present.  

2.  Request that the Veteran submit authorizations to release any private treatment records from any private physician who has treated his service-connected lumbosacral disability.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Schedule the Veteran for a VA orthopedic and neurological examination, by an appropriate specialist, to assess the current severity of his service-connected lumbosacral disability.  The examiner must review the claims file and should note that review in the report.  The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the back disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.  The examiner should specify any additional limitation of motion due to any of those factors, including during prolonged, repetitive use of the back or when, for example, the Veteran's symptoms are most problematic during any flare-ups.  If there is no objective evidence of those symptoms, the examiner should so state.  If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected back disorder, such as radiculopathy or sciatica affecting the lower extremities, the examiner should identify that abnormality and comment on its severity.  The examination report should also include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  Finally, the examiner should indicate the effect the Veteran's back disorder has on his ability to obtain and maintain gainful employment.  

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument concerning the claim the Board is remanding  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


